Exhibit 10.14

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into this first day of May, 2005, as an amendment and restatement of the
Employment Agreement originally dated as of October 18, 2002, by and between
ScanSource, Inc., a South Carolina corporation (hereinafter, the “Company”), and
Steven H. Owings (hereinafter, “Executive”), to be effective as of the Effective
Date, as defined in Section 1.

 

BACKGROUND

 

Executive currently serves as the Chairman of the Company. Executive and the
Company desire to reduce Executive’s overall time commitment in such capacity
with an appropriate adjustment in his compensation, in accordance with the terms
and conditions of this Agreement.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Effective Date. This Agreement is effective as of May 1, 2005 (the “Effective
Date”).

 

2. Employment. Executive is hereby employed on the Effective Date as the
Chairman of the Company. In his capacity as Chairman, Executive shall have the
responsibilities commensurate with such position as shall be assigned to him by
the Board of Directors of the Company, which shall be consistent with the
responsibilities of similarly situated executives of comparable companies in
similar lines of business. In his capacity as Chairman of the Company, Executive
will report directly to the Board of Directors.

 

3. Employment Period. Unless earlier terminated herein in accordance with
Section 6 hereof, Executive’s employment shall be for a term (the “Employment
Period”), beginning on the Effective Date and ending on April 30, 2008.
Provided, however, that if a Change in Control, as defined in Exhibit A hereto
occurs during the Employment Period, the ending date of the Employment Period
shall be extended so that it expires on the later of April 30, 2008 or the first
anniversary of the date on which the Change in Control initially occurred.

 

4. Extent of Service. During the Employment Period, and excluding any periods of
vacation and sick leave to which Executive is entitled, Executive agrees to
devote up to 30 hours per week of his business time, attention, skill and
efforts to the faithful performance of his duties hereunder. The parties
acknowledge and agree that this represents a reduction in Executive’s former
full-time position. It shall not be a violation of this Agreement for Executive
to carry on other activities of any kind, so long as such activities do not
interfere with the performance of Executive’s responsibilities under this
Agreement or violate the terms of this Agreement, including without limitation
Section 12 hereof.



--------------------------------------------------------------------------------

5. Compensation and Benefits.

 

(a) Base Salary. During the Employment Period, the Company will pay to Executive
base salary at the rate specified on Exhibit A to this Agreement (“Base
Salary”), less normal withholdings, payable in equal monthly or more frequent
installments as are customary under the Company’s payroll practices from time to
time. The Compensation Committee of the Board of Directors of the Company shall
review Executive’s Base Salary annually and in its sole discretion, subject to
approval of the Board of Directors of the Company, may adjust Executive’s Base
Salary from year to year; provided, however, that Executive’s Base Salary shall
not be reduced otherwise than commensurate with an across-the-board base salary
rate reduction similarly affecting all senior executive officers of the Company
(“Peer Executives”). The annual review of Executive’s salary by the Board will
consider, among other things, Executive’s own performance and the Company’s
performance.

 

(b) Incentive, Deferred Compensation, Savings and Retirement Plans; Annual
Bonus. During the Employment Period, Executive shall be entitled to participate
in all incentive, deferred compensation, savings and retirement plans,
practices, policies and programs applicable generally to Peer Executives.
Without limiting the foregoing, during the Employment Period, Executive will be
eligible to receive an annual bonus, based on performance criteria established
from year to year by the Compensation Committee of the Board of Directors of the
Company, as specified on Exhibit A to this Agreement. Without limiting the
foregoing, Executive shall be entitled to participate in one or more
supplemental executive retirement plans or policies which may be established by
the Company (“Executive Retirement Benefit”).

 

(c) Welfare Benefit Plans. During the Employment Period, Executive and
Executive’s eligible dependents shall be eligible for participation in the
welfare benefit plans, practices, policies and programs provided by the Company
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) (“Welfare Plans”) to the extent applicable generally to Peer
Executives.

 

(d) Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in accordance with the policies, practices and procedures of the Company to the
extent applicable generally to Peer Executives.

 

(e) Fringe Benefits. During the Employment Period, Executive shall be entitled
to fringe benefits in accordance with the plans, practices, programs and
policies of the Company in effect for Peer Executives.

 

(f) Vacation. During each calendar year during the Employment Period, Executive
will be entitled to the number of days of paid vacation specified on Exhibit A
to this Agreement. Executive may take such vacation days at the time or times
Executive reasonably requests, subject to the prior approval of the person
specified on Exhibit A to this Agreement. Vacation time will not accrue from
year to year, unless vacation is not taken by Executive at the request of the
Board of Directors.

 

- 2 -



--------------------------------------------------------------------------------

6. Termination of Employment.

 

(a) Death, Retirement or Disability. Executive’s employment shall terminate
automatically upon Executive’s death or Retirement during the Employment Period.
For purposes of this Agreement, “Retirement” shall mean normal retirement as
defined in the Company’s then-current retirement plan, or if there is no such
retirement plan, “Retirement” shall mean voluntary termination after age 65 with
ten years of service. If the Company determines in good faith that the
Disability of Executive has occurred during the Employment Period (pursuant to
the definition of Disability set forth below), it may give to Executive written
notice of its intention to terminate Executive’s employment. In such event,
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such written notice by Executive (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, Executive shall
not have returned to full-time performance of Executive’s duties. For purposes
of this Agreement, “Disability” shall mean a mental or physical disability as
determined by the Board of Directors of the Company in accordance with standards
and procedures similar to those under the Company’s employee long-term
disability plan, if any. At any time that the Company does not maintain such a
long-term disability plan, “Disability” shall mean the inability of Executive,
as determined by the Board, to perform the essential functions of his regular
duties and responsibilities, with or without reasonable accommodation, due to a
medically determinable physical or mental condition which has lasted (or can
reasonably be expected to last) for twelve workweeks in any twelve-month period.
At the request of Executive or his personal representative, the Board’s
determination that the Disability of Executive has occurred shall be certified
by two physicians mutually agreed upon by Executive, or his personal
representative, and the Company. Failing such independent certification (if so
requested by Executive), Executive’s termination shall be deemed a termination
by the Company without Cause and not a termination by reason of his Disability.

 

(b) Termination by the Company. The Company may terminate Executive’s employment
during the Employment Period with or without Cause. For purposes of this
Agreement, “Cause” shall mean:

 

(i) the willful failure of Executive to perform substantially Executive’s duties
with the Company (other than any such failure resulting from incapacity due to
physical or mental illness, and specifically excluding any failure by Executive,
after reasonable efforts, to meet performance expectations), after a written
demand for substantial performance is delivered to Executive by the Board of
Directors of the Company or the Chairman of the Board which specifically
identifies the manner in which the Board or the Chairman believes that Executive
has not substantially performed Executive’s duties, or

 

(ii) the willful engaging by Executive in unethical or illegal conduct or gross
misconduct which is materially injurious to the Company, whether financially or
otherwise.

 

- 3 -



--------------------------------------------------------------------------------

(c) Termination by Executive. Executive’s employment may be terminated by
Executive for Good Reason or no reason. For purposes of this Agreement, “Good
Reason” shall mean:

 

(i) without the consent of Executive, the assignment to Executive of any duties
materially inconsistent with Executive’s position (including status, offices,
titles, and reporting requirements), authority, duties, or responsibilities as
in effect on the Effective Date, excluding for this purpose an isolated,
insubstantial, and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by
Executive;

 

(ii) a reduction by the Company in Executive’s Base Salary as in effect on the
Effective Date or as the same may be increased from time to time;

 

(iii) the failure by the Company (a) to continue in effect any compensation plan
in which Executive participates as of the Effective Date that is material to
Executive’s total compensation, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or (b) to continue Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable in terms of the
amount of benefits; provided, however, the Company’s modification or termination
of its deferred compensation plan as in effect on the Effective Date shall not
constitute Good Reason;

 

(iv) the Company’s requiring Executive, without his consent, to be based at any
office or location other than in Greenville County, South Carolina;

 

(v) any failure by the Company to comply with and satisfy Section 14(c) of this
Agreement;

 

(vi) the material breach of this Agreement by the Company; or

 

(vii) if no new employment agreement has been entered into by the Executive and
the Company or its successor after or in contemplation of a Change in Control,
termination by Executive for any reason or no reason during the 60-day period
beginning on the six-month anniversary of a Change in Control.

 

Good Reason shall not include Executive’s death or Disability. The Company shall
have an opportunity to cure any claimed event of Good Reason (other than under
clauses (v) or (vii) above) within 30 days of notice from Executive and the
Board’s good faith determination of cure shall be binding. The Company shall
notify Executive of the timely cure of any claimed event of Good Reason and the
manner in which such cure was effected, and any Notice of Termination delivered
by Executive based on such claimed Good Reason shall be deemed withdrawn and
shall not be effective to terminate the Agreement.

 

(d) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 15(f) of this Agreement. For
purposes of this

 

- 4 -



--------------------------------------------------------------------------------

Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, including
whether such termination is for Cause or Good Reason, (ii) if such termination
is for Cause or Good Reason, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and (iii) specifies the termination
date. The failure by Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of Executive or the Company,
respectively, hereunder or preclude Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.

 

(e) Date of Termination. “Date of Termination” means the date specified in the
Notice of Termination or, if Executive’s employment is terminated by reason of
death, Retirement or Disability, the date of death or Retirement or the
Disability Effective Date, as the case may be.

 

7. Obligations of the Company upon Termination.

 

(a) Termination by Executive for Good Reason; Termination by the Company Other
Than for Cause or Disability. If, during the Employment Period, the Company
shall terminate Executive’s employment other than for Cause or Disability, or
Executive shall terminate employment for Good Reason within a period of 90 days
after the occurrence of the event giving rise to Good Reason, then and, with
respect to the payments and benefits described in clauses (i)(B) and (ii) below,
only if Executive executes a Release in substantially the form of Exhibit B
hereto (the “Release”):

 

(i) the Company shall pay to Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

 

A. the sum of (1) Executive’s Base Salary through the Date of Termination to the
extent not theretofore paid, (2) the product of (x) the annual bonus paid or
payable, including any bonus or portion thereof which has been earned but
deferred, for the most recently completed fiscal year during the Employment
Period and (y) a fraction, the numerator of which is the number of days in the
current fiscal year through the Date of Termination, and the denominator of
which is 365, and (3) unless Executive has elected a different payout date in a
prior deferral election, any compensation previously deferred by Executive
(together with any accrued interest or earnings thereon) to the extent not
theretofore paid (the sum of the amounts described in clauses (1), (2), and (3)
shall be hereinafter referred to as the “Accrued Obligations”); and

 

B. the amount equal to a designated multiple (the “Severance Multiple”) times
the highest combined Base Salary and annual bonus earned by Executive from the
Company, including any such amounts earned but deferred, in the last three full
fiscal years prior to the Date of Termination. The Severance Multiple shall be
the greater of (a) one, (b) the number of full months remaining between the Date
of Termination and

 

- 5 -



--------------------------------------------------------------------------------

April 30, 2008, divided by 12, or (c) three, if the Date of Termination occurs
within 12 months after or otherwise in contemplation of a Change in Control, as
defined in Exhibit A hereto; and

 

(ii) for the period of time following the Date of Termination indicated in
Exhibit A, the Company shall provide to Executive and/or Executive’s dependents
medical, dental and prescription drug benefits at least equal to those which
would have been provided to them in accordance with the Welfare Plans described
in Section 5(c) of this Agreement if Executive’s employment had not been
terminated plus any extended coverage described in Exhibit A (“Post-Termination
Medical Benefits”) provided, however, that (i) if the Company determines in its
sole discretion that the provision of such Post-Termination Medical Benefits
under the Company’s plans and programs for active employees would not be
feasible, the Company may in its sole discretion substitute comparable coverage
through the purchase of one or more fully-insured policies of insurance covering
Executive and his dependents, and (ii) if Executive becomes employed with
another employer and is eligible to and does receive medical or other welfare
benefits under another employer provided plan, the Post-Termination Medical
Benefits described herein shall be secondary to those provided under such other
plan during such applicable period of eligibility; and

 

(iii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company, including without
limitation the Executive Retirement Benefit to the extent applicable (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”).

 

(b) Death. If Executive’s employment is terminated by reason of Executive’s
death during the Employment Period, this Agreement shall terminate without
further obligations to Executive’s legal representatives under this Agreement,
other than for (i) payment of Accrued Obligations, (ii) the provision of
Post-Termination Medical Benefits to Executive’s surviving spouse until the end
of the month during which Executive would have reached age 65, and to each of
Executive’s children who remain a tax dependent of Executive’s surviving spouse
until the earlier of such child’s attaining age 21, the child ceasing to be a
tax dependent of the surviving spouse, or the child becoming eligible to receive
medical benefits under another employer provided plan, and (iii) the timely
payment or provision of Other Benefits. Accrued Obligations shall be paid to
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as used in this Section 7(b) shall include,
without limitation, and Executive’s estate and/or beneficiaries shall be
entitled to receive, benefits under such plans, programs, practices and policies
relating to death benefits, if any, as are applicable to Executive on the date
of his death.

 

(c) Disability. If Executive’s employment is terminated by reason of Executive’s
Disability during the Employment Period, this Agreement shall terminate without
further obligations to Executive, other than for payment of Accrued Obligations,
provision of Post-

 

- 6 -



--------------------------------------------------------------------------------

Termination Medical Benefits, and the timely payment or provision of Other
Benefits. Accrued Obligations shall be paid to Executive in a lump sum in cash
within 30 days of the Date of Termination. With respect to the provision of
Other Benefits, the term Other Benefits as used in this Section 7(c) shall
include, without limitation, and Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits under such
plans, programs, practices and policies relating to disability, if any, as are
applicable to Executive and his family on the Date of Termination.

 

(d) Retirement. If Executive’s employment is terminated by reason of Executive’s
Retirement during the Employment Period, this Agreement shall terminate without
further obligations to Executive, other than for payment of Accrued Obligations,
continuation of Post-Termination Medical Benefits, and the timely payment or
provision of Other Benefits. Accrued Obligations shall be paid to Executive in a
lump sum in cash within 30 days of the Date of Termination. With respect to the
provision of Other Benefits, the term Other Benefits as used in this Section
7(d) shall include, without limitation, and Executive shall be entitled after
the Date of Termination to receive, retirement and other benefits under such
plans, programs, practices and policies relating to retirement, if any, as
applicable to Executive on the Date of Termination.

 

(e) Cause or Voluntary Termination without Good Reason. If Executive’s
employment is terminated for Cause during the Employment Period, or if Executive
voluntarily terminates employment during the Employment Period without Good
Reason, this Agreement shall terminate without further obligations to Executive,
other than for payment of Accrued Obligations (excluding the pro-rata bonus
described in clause 2 of Section 7(a)(i)(A)), and the timely payment or
provision of Other Benefits.

 

(f) Normal Expiration of Employment Period. If Executive’s employment is
terminated due to the normal expiration of the Employment Period, this Agreement
shall terminate without further obligations to Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.

 

8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company and for which Executive may qualify, nor,
subject to Section 15(d), shall anything herein limit or otherwise affect such
rights as Executive may have under any contract or agreement with the Company.
Amounts which are vested benefits or which Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any contract or
agreement with the Company at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

 

9. Mandatory Reduction of Payments in Certain Events.

 

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any benefit, payment or distribution by the Company to
or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this

 

- 7 -



--------------------------------------------------------------------------------

Agreement or otherwise) (a “Payment”) would be subject to the excise tax (the
“Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then, prior to the making of any Payment to Executive, a
calculation shall be made comparing (i) the net benefit to Executive of all
Payments after payment of the Excise Tax, to (ii) the net benefit to Executive
if the Payment had been limited to the extent necessary to avoid being subject
to the Excise Tax. If the amount calculated under (i) above is less than the
amount calculated under (ii) above, then the Payments shall be limited to the
extent necessary to avoid being subject to the Excise Tax (the “Reduced
Amount”). In that event, Executive shall direct which Payments are to be
modified or reduced.

 

(b) The determination of whether an Excise Tax would be imposed, the amount of
such Excise Tax, and the calculation of the amounts referred to Section 9(a)(i)
and (ii) above shall be made by the Company’s regular independent accounting
firm at the expense of the Company or, at the election and expense of Executive,
another nationally recognized independent accounting firm (the “Accounting
Firm”) which shall provide detailed supporting calculations. Any determination
by the Accounting Firm shall be binding upon the Company and Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Payments which Executive was entitled to, but did not receive
pursuant to Section 9(a), could have been made without the imposition of the
Excise Tax (“Underpayment”). In such event, the Accounting Firm shall determine
the amount of the Underpayment that has occurred and any such Underpayment shall
be promptly paid by the Company to or for the benefit of Executive.

 

(c) In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 9 shall be of
no further force or effect.

 

10. Costs of Enforcement. Subject to Section 9(b), each party hereto shall pay
its own costs and expenses incurred in enforcing or establishing its rights
hereunder, including, without limitation, attorneys’ fees, whether the suit be
brought or not, and whether or not incurred in trial, bankruptcy, or appellate
proceedings.

 

11. Representations and Warranties. Executive hereby represents and warrants to
the Company that Executive is not a party to, or otherwise subject to, any
covenant not to compete with any person or entity, and Executive’s execution of
this Agreement and performance of his obligations hereunder will not violate the
terms or conditions of any contract or obligation, written or oral, between
Executive and any other person or entity.

 

12. Restrictions on Conduct of Executive.

 

(a) General. Executive and the Company understand and agree that the purpose of
the provisions of this Section 12 is to protect legitimate business interests of
the Company, as more fully described below, and is not intended to eliminate
Executive’s post-employment competition with the Company per se, nor is it
intended to impair or infringe upon Executive’s right to work, earn a living, or
acquire and possess property from the fruits of his labor. Executive hereby
acknowledges that Executive has received good and valuable consideration for

 

- 8 -



--------------------------------------------------------------------------------

the post-employment restrictions set forth in this Section 12 in the form of
compensation and benefits provided herein and the grant of stock options from
time to time by the Company. Executive hereby further acknowledges that the
post-employment restrictions set forth in this Section 12 are reasonable and
that they do not, and will not, unduly impair his ability to earn a living after
the termination of this Agreement.

 

In addition, the parties acknowledge: (A) that Executive’s services under this
Agreement require special expertise and talent in the provision of Competitive
Services and that Executive will have substantial contacts with customers,
suppliers, advertisers and vendors of the Company; (B) that pursuant to this
Agreement, Executive will be placed in a position of trust and responsibility
and he will have access to a substantial amount of Confidential Information and
Trade Secrets and that the Company is placing him in such position and giving
him access to such information in reliance upon his agreement not to compete
with the Company during the Restricted Period; (C) that due to his management
duties, Executive will be the repository of a substantial portion of the
goodwill of the Company and would have an unfair advantage in competing with the
Company; (D) that due to Executive’s special experience and talent, the loss of
Executive’s services to the Company under this Agreement cannot reasonably or
adequately be compensated solely by damages in an action at law; (E) that
Executive is capable of competing with the Company; and (F) that Executive is
capable of obtaining gainful, lucrative and desirable employment that does not
violate the restrictions contained in this Agreement.

 

Therefore, subject to the limitations of reasonableness imposed by law,
Executive shall be subject to the restrictions set forth in this Section 12.

 

(b) Definitions. The following capitalized terms used in this Section 12 shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms:

 

“Competitive Position” means any employment with a Competitor in which Executive
will use or is likely to use any Confidential Information or Trade Secrets, or
in which Executive has duties for such Competitor that involve Competitive
Services and that are the same or similar to those services actually performed
by Executive for the Company;

 

“Competitive Services” means the distribution of automatic identification,
bar-code, point of sale, or telephony products to resellers of such products,
except such term shall not include distribution conducted by a Person whose
principal business is the manufacture and sale of such products to resellers
and/or end users and which person does not normally act as a distributor of such
products manufactured by others.

 

“Competitor” means any Person engaged, wholly or in material part, in
Competitive Services.

 

“Confidential Information” means all information regarding the Company, its
activities, business or clients that is the subject of reasonable efforts by the
Company to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not

 

- 9 -



--------------------------------------------------------------------------------

employed by the Company, but that does not rise to the level of a Trade Secret.
“Confidential Information” shall include, but is not limited to, financial plans
and data concerning the Company; management planning information; business
plans; operational methods; market studies; marketing plans or strategies;
product development techniques or plans; customer lists; details of customer
contracts; current and anticipated customer requirements; past, current and
planned research and development; business acquisition plans; and new personnel
acquisition plans. “Confidential Information” shall not include information that
has become generally available to the public by the act of one who has the right
to disclose such information without violating any right or privilege of the
Company. This definition shall not limit any definition of “confidential
information” or any equivalent term under state or federal law.

 

“Determination Date” means the date of termination of Executive’s employment
with the Company for any reason whatsoever or any earlier date (during the
Employment Period) of an alleged breach of the Restrictive Covenants by
Executive.

 

“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.

 

“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.

 

“Protected Customers” means any Person to whom the Company has sold its products
or services or solicited to sell its products or services during the twelve (12)
months prior to the Determination Date.

 

“Protected Employees” means employees of the Company who were employed by the
Company at any time within six (6) months prior to the Determination Date.

 

“Restricted Period” means the Employment Period and a period extending two (2)
years from the termination of Executive’s employment with the Company.

 

“Restricted Territory” means North America, Latin America and Europe.

 

“Restrictive Covenants” means the restrictive covenants contained in Section
12(c) hereof.

 

“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, distribution lists or a list of actual or
potential customers, advertisers or suppliers which is not commonly known by or
available to the public and which information: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

- 10 -



--------------------------------------------------------------------------------

Without limiting the foregoing, Trade Secret means any item of confidential
information that constitutes a “trade secret(s)” under the common law or
statutory law of the State of South Carolina.

 

(c) Restrictive Covenants.

 

(i) Restriction on Disclosure and Use of Confidential Information and Trade
Secrets. Executive understands and agrees that the Confidential Information and
Trade Secrets constitute valuable assets of the Company and its affiliated
entities, and may not be converted to Executive’s own use. Accordingly,
Executive hereby agrees that Executive shall not, directly or indirectly, at any
time during the Restricted Period reveal, divulge, or disclose to any Person not
expressly authorized by the Company any Confidential Information, and Executive
shall not, directly or indirectly, at any time during the Restricted Period use
or make use of any Confidential Information in connection with any business
activity other than that of the Company. Throughout the term of this Agreement
and at all times after the date that this Agreement terminates for any reason,
Executive shall not directly or indirectly transmit or disclose any Trade Secret
of the Company to any Person, and shall not make use of any such Trade Secret,
directly or indirectly, for himself or for others, without the prior written
consent of the Company. The parties acknowledge and agree that this Agreement is
not intended to, and does not, alter either the Company’s rights or Executive’s
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices.

 

Anything herein to the contrary notwithstanding, Executive shall not be
restricted from disclosing or using Confidential Information that is required to
be disclosed by law, court order or other legal process; provided, however, that
in the event disclosure is required by law, Executive shall provide the Company
with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by Executive.

 

(ii) Nonsolicitation of Protected Employees. Executive understands and agrees
that the relationship between the Company and each of its Protected Employees
constitutes a valuable asset of the Company and may not be converted to
Executive’s own use. Accordingly, Executive hereby agrees that during the
Restricted Period Executive shall not directly or indirectly on Executive’s own
behalf or as a Principal or Representative of any Person or otherwise solicit or
induce any Protected Employee to terminate his or her employment relationship
with the Company or to enter into employment with any other Person.

 

(iii) Restriction on Relationships with Protected Customers. Executive
understands and agrees that the relationship between the Company and each of its
Protected Customers constitutes a valuable asset of the Company and may not be
converted to Executive’s own use. Accordingly, Executive hereby agrees that,
during the Restricted Period, Executive shall not, without the prior written
consent of the Company, directly or indirectly, on Executive’s own behalf or as
a Principal or Representative of any Person, solicit, divert, take away or
attempt to solicit, divert or take away a Protected Customer for the purpose of
providing or selling Competitive Services; provided, however, that the
prohibition of this covenant shall apply only to

 

- 11 -



--------------------------------------------------------------------------------

Protected Customers with whom Executive had Material Contact on the Company’s
behalf during the twelve (12) months immediately preceding the termination of
his employment hereunder. For purposes of this Agreement, Executive had
“Material Contact” with a Protected Customer if (a) he had business dealings
with the Protected Customer on the Company’s behalf; (b) he was responsible for
supervising or coordinating the dealings between the Company and the Protected
Customer; or (c) he obtained Trade Secrets or Confidential Information about the
customer as a result of his association with the Company.

 

(iv) Noncompetition with the Company. In consideration of the compensation and
benefits being paid and to be paid by the Company to Executive hereunder,
Executive hereby agrees that, during the Restricted Period, Executive will not,
without prior written consent of the Company, directly or indirectly seek or
obtain a Competitive Position in the Restricted Territory with a Competitor;
provided, however, that the provisions of this Agreement shall not be deemed to
prohibit the ownership by Executive of any securities of the Company or its
affiliated entities or not more than five percent (5%) of any class of
securities of any corporation having a class of securities registered pursuant
to the Securities Exchange Act of 1934, as amended. Executive acknowledges that
in the performance of his duties for the Company he is charged with operating on
the Company’s behalf throughout the Restricted Territory and he hereby
acknowledges, therefore, that the Restricted Territory is reasonable.

 

(d) Enforcement of Restrictive Covenants.

 

(i) Rights and Remedies Upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the following rights and remedies, which shall
be independent of any others and severally enforceable, and shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity:

 

(A) the right and remedy to enjoin, preliminarily and permanently, Executive
from violating or threatening to violate the Restrictive Covenants and to have
the Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company; and

 

(B) the right and remedy to require Executive to account for and pay over to the
Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by Executive as the result of any transactions
constituting a breach of the Restrictive Covenants.

 

(ii) Severability of Covenants. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants. Should any part or
provision of any covenant be held invalid, void or unenforceable in any court of
competent jurisdiction, such invalidity, voidness or

 

- 12 -



--------------------------------------------------------------------------------

unenforceability shall not render invalid, void or unenforceable any other part
or provision of this Agreement. If any portion of the foregoing provisions is
found to be invalid or unenforceable by a court of competent jurisdiction
because its duration, the territory, the definition of activities or the
definition of information covered is considered to be invalid or unreasonable in
scope, the invalid or unreasonable term shall be redefined, or a new enforceable
term provided, such that the intent of the Company and Executive in agreeing to
the provisions of this Agreement will not be impaired and the provision in
question shall be enforceable to the fullest extent of the applicable laws.

 

(iii) Reformation. The parties hereunder agree that it is their intention that
the Restrictive Covenants be enforced in accordance with their terms to the
maximum extent possible under applicable law. The parties further agree that, in
the event any court of competent jurisdiction shall find that any provision
hereof is not enforceable in accordance with its terms, the court shall reform
the Restrictive Covenants such that they shall be enforceable to the maximum
extent permissible at law.

 

(iv) Elective Right of the Company. In the event that Executive challenges the
enforceability of the Restrictive Covenants (or asserts an affirmative defense
to an action seeking to enforce the Restrictive Covenants) based on an argument
that the Restrictive Covenants are (x) not enforceable as a matter of law, (y)
unreasonable in geographical scope or duration or (z) void as against public
policy, the Company shall have the right (1) to cease making the payments
required under Section 7 above and, upon demand, to have Executive repay, within
10 business days of any such demand, any such payments already made. Any right
afforded to, or exercised by, the Company hereunder shall in no way affect the
enforceability of the Restrictive Covenants or any other right of the Company
hereunder. Nothing in this Section 12(d)(iv) shall be construed to preclude a
challenge by Executive (or a defense against) the application of the Restrictive
Covenants as to a particular set of facts and circumstances (as opposed to the
arguments enumerated above).

 

13. Arbitration. Any claim or dispute arising under this Agreement shall be
subject to arbitration, and prior to commencing any court action, the parties
agree that they shall arbitrate all controversies. The arbitration shall be
conducted in Greenville, South Carolina, in accordance with the Employment
Dispute Rules of the American Arbitration Association and the Federal
Arbitration Act, 9 U.S.C. §1, et. seq. The arbitrator(s) shall be authorized to
award both liquidated and actual damages, in addition to injunctive relief, but
no punitive damages. Such an award shall be binding and conclusive upon the
parties hereto, subject to 9 U.S.C. §10. Each party shall have the right to have
the award made the judgment of a court of competent jurisdiction.

 

14. Assignment and Successors.

 

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

 

- 13 -



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

15. Miscellaneous.

 

(a) Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

 

(b) Severability. If any provision or covenant, or any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.

 

(c) Other Agents. Nothing in this Agreement is to be interpreted as limiting the
Company from employing other personnel on such terms and conditions as may be
satisfactory to it.

 

(d) Entire Agreement. Except as provided herein, this Agreement contains the
entire agreement between the Company and Executive with respect to the subject
matter hereof and, from and after the Effective Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof, including without limitation, the Prior Agreement.

 

(e) Governing Law. Except to the extent preempted by federal law, and without
regard to conflict of laws principles, the laws of the State of South Carolina
shall govern this Agreement in all respects, whether as to its validity,
construction, capacity, performance or otherwise.

 

(f) Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered or three days after mailing if mailed, first class, certified
mail, postage prepaid:

 

To Company:    ScanSource, Inc.      6 Logue Court      Greenville, SC 29615  
   Attn: General Counsel To Executive:    To the address specified on Exhibit A
to this Agreement

 

- 14 -



--------------------------------------------------------------------------------

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

(g) Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by both parties hereto, which makes specific reference to
this Agreement.

 

(h) Construction. Each party and his or its counsel have reviewed this Agreement
and have been provided the opportunity to revise this Agreement and accordingly,
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. Instead, the language of all parts of this Agreement shall be
construed as a whole, and according to its fair meaning, and not strictly for or
against either party.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the date first above written.

 

SCANSOURCE, INC. By:  

/s/ Michael L. Baur

--------------------------------------------------------------------------------

Name:   Michael L. Baur Title:   CEO EXECUTIVE:

/s/ Steven H. Owings

--------------------------------------------------------------------------------

Name:   Steven H. Owings

 

- 15 -



--------------------------------------------------------------------------------

EXHIBIT A

 

Base Salary: $300,000 annually

 

Bonus Plan: A cash bonus will be paid with respect to the Company’s Operating
Income determined at the end of each fiscal year calculated by using the table
below. The bonus will be pro-rated in the first year of this Agreement if the
Effective Date is after the first day of the fiscal year.

 

For purposes of this Agreement, “Operating Income” shall mean the amount
reflected for the line item identified as Operating Income on the Employer’s
audited consolidated financial statements for each respective fiscal year ending
during the term of this Agreement and “Return on Invested Capital” means an
amount expressed as a percentage of: the Company’s annual (or annualized) EBITDA
(net income plus interest, taxes, depreciation and amortization) divided by
average shareholder’s equity and interest bearing debt (defined as the sum of
shareholder’s equity plus interest bearing debt at the beginning of the period
added to the sum of shareholder’s equity plus interest bearing debt at the end
of the period, divided by 2). The employer’s calculation of Operating Income,
Return on Invested Capital, and the incentive bonus amount shall be conclusive
and binding absent fraud or manifest and material error.

 

The incentive bonus shall be paid to the Executive in monthly installments with
each monthly installment being equal to seventy percent (70%) of the incentive
bonus computed using the Operating Income determined by the financial statement
prepared for each month during the term of this Agreement. The balance of the
Incentive Bonus shall be paid with respect to each fiscal year immediately
following the auditor’s approval of the release of the Company’s year-end
earnings. The Company shall have no right of reimbursement in the event the
amount advanced in monthly installments exceeds the incentive bonus as finally
computed.

 

The amount of the incentive bonus will be calculated as follows:

 

  •   Bonus of 0.8625% of Operating Income if Return on Invested Capital exceeds
30%

 

  •   Bonus of 0.75% of Operating Income if Return on Invested Capital is 30% or
less and greater than 20%

 

  •   Bonus of 0.675% of Operating Income if Return on Invested Capital is 20%
or less and greater than 10%

 

  •   Bonus of 0.525% of Operating Income if Return on Invested Capital is 10%
or less

 

Days of paid Vacation:

  Approving person:

Twenty-five (25)

  President and Chief Executive Officer



--------------------------------------------------------------------------------

Period of Time for Post-Termination Medical Benefits:

 

To age 65, or longer as described below for MediGap coverage.

 

Extended Coverage under Post-Termination Medical Benefits:

 

MediGap coverage to the extent available, until Executive reaches age 80,
consisting of ongoing coverage under one or more insured policies that cover
medical expenses for Executive and his dependents in excess of that covered by
Medicare.

 

Executive Notice Address:

  6 Logue Court     Greenville, SC 29615     Attn: Steven H. Owings

 

Definition of Change in Control:

 

For the purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:

 

(i) individuals who, on the Effective Date, constitute the Board of Directors of
the Company (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of such Board, provided that any person becoming a director
after the Effective Date and whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board shall be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened lection contest with respect to the election or removal of
directors (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any “person” (such term for purposes of
this definition being as defined in Section 3(a)(9) of the Exchange Act and as
used in Section 13(d)(3) and 14(d)(2) of the Exchange Act) other than the Board
(“Proxy Contest”), including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest, shall be deemed an Incumbent
Director; or

 

(ii) any person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of either (A) 35% or more of
the then-outstanding shares of common stock of the Company (“Company Common
Stock”) or (B) securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of directors (the “Company Voting Securities”); provided,
however, that for purposes of this subsection (ii), the following acquisitions
shall not constitute a Change in Control: (w) an acquisition directly from the
Company, (x) an acquisition by the Company or a Subsidiary of the Company, (y)
an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary of the Company, or (z) an
acquisition pursuant to a Non-Qualifying Transaction (as defined in subsection
(iii) below); or

 

- 2 -



--------------------------------------------------------------------------------

(iii) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding Company Common Stock and outstanding Company Voting Securities
immediately prior to such Reorganization, Sale or Acquisition beneficially own,
directly or indirectly, more than 55% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Reorganization, Sale or
Acquisition (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets or stock either directly or through one or more subsidiaries, the
“Surviving Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Reorganization, Sale or Acquisition, of the
outstanding Company Common Stock and the outstanding Company Voting Securities,
as the case may be, and (B) no person (other than (x) the Company or any
Subsidiary of the Company, (y) the Surviving Corporation or its ultimate parent
corporation, or (z) any employee benefit plan (or related trust) sponsored or
maintained by any of the foregoing is the beneficial owner, directly or
indirectly, of 35% or more of the total common stock or 35% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Corporation, and (C) at least a majority of the members of the
board of directors of the Surviving Corporation were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for such Reorganization, Sale or Acquisition (any Reorganization, Sale or
Acquisition which satisfies all of the criteria specified in (A), (B) and (C)
above shall be deemed to be a “Non-Qualifying Transaction”); or

 

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

- 3 -



--------------------------------------------------------------------------------

Form of Release

 

THIS RELEASE (“Release”) is granted effective as of the      day of
                ,             , by                          (“Executive”) in
favor of ScanSource, Inc. (the “Company”). This is the Release referred to that
certain Employment Agreement dated as of May     , 2005 by and between the
Company and Executive (the “Employment Agreement”). Executive gives this Release
in consideration of the Company’s promises and covenants as recited in the
Employment Agreement, with respect to which this Release is an integral part.

 

1. Release of the Company. Executive, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Company and its respective officers, directors,
stockholders, trustees, employees, agents, parent corporations, subsidiaries,
affiliates, estates, successors, assigns and attorneys (the “Released Parties”),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorney’s fees and costs,
or liabilities whatsoever, in law or in equity, which Executive ever had or now
has against the Released Parties, including any claims arising by reason of or
in any way connected with any employment relationship which existed between the
Company or any of its parents, subsidiaries, affiliates, or predecessors, and
Executive. It is understood and agreed that this Release is intended to cover
all actions, causes of action, claims or demands for any damage, loss or injury,
which may be traced either directly or indirectly to the aforesaid employment
relationship, or the termination of that relationship, that Executive has, had
or purports to have, from the beginning of time to the date of this Release,
whether known or unknown, that now exists, no matter how remotely they may be
related to the aforesaid employment relationship including but not limited to
claims for employment discrimination under federal or state law, except as
provided in Paragraph 2; claims arising under Title VII of the Civil Rights Act,
42 U.S.C. § 2000(e), et seq. or the Americans With Disabilities Act, 42 U.S.C. §
12101 et seq.; claims for statutory or common law wrongful discharge, including
any claims arising under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.;
claims for attorney’s fees, expenses and costs; claims for defamation; claims
for wages or vacation pay; claims for benefits, including any claims arising
under the Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq.;
and provided, however, that nothing herein shall release the Company of its
obligations to Executive under the Employment Agreement or any other contractual
obligations between the Company or its affiliates and Executive, or any
indemnification obligations to Executive under the Company’s bylaws, certificate
of incorporation, South Carolina law, or otherwise.

 

2. Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, Executive agrees that by executing
this Release, he has released and waived any and all claims he has or may have
as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act,



--------------------------------------------------------------------------------

29 U.S.C. § 621, et seq. It is understood that Executive is advised to consult
with an attorney prior to executing this Release; that he in fact has consulted
a knowledgeable, competent attorney regarding this Release; that he may, before
executing this Release, consider this Release for a period of twenty-one (21)
calendar days; and that the consideration he receives for this Release is in
addition to amounts to which he was already entitled. It is further understood
that this Release is not effective until seven (7) calendar days after the
execution of this Release and that Executive may revoke this Release within
seven (7) calendar days from the date of execution hereof.

 

Executive agrees that he has carefully read this Release and is signing it
voluntarily. Executive acknowledges that he has had twenty one (21) days from
receipt of this Release to review it prior to signing or that, if Executive is
signing this Release prior to the expiration of such 21-day period, Executive is
waiving his right to review the Release for such full 21-day period prior to
signing it. Executive has the right to revoke this release within seven (7) days
following the date of its execution by him. However, if Executive revokes this
Release within such seven (7) day period, no severance benefit will be payable
to him under the Employment Agreement and he shall return to the Company any
such payment received prior to that date.

 

EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT CONSTITUTES A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT. EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD A
FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR OF HIS CHOOSING
CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT HE IS SIGNING THIS RELEASE
VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL SUCH
CLAIMS.

 

 

--------------------------------------------------------------------------------

Executive    

Date:

 

 

--------------------------------------------------------------------------------

 

- 2 -